Citation Nr: 1537431	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  11-10 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the upper and lower extremities, to include as being secondary to or aggravated by a service-connected disability.  

2.  Entitlement to service connection for hypertension, to include as being secondary to or aggravated by the appellant's service-connected posttraumatic stress disorder, type II diabetes mellitus, or ischemic heart disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The appellant was on active duty from June 1970 to January 1972.  

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from a rating action of February 2009 of the Department of Veterans Affairs (VA), Regional Office (RO), in Houston, Texas.  

The issue of entitlement to service connection for hypertension is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required. 

FINDINGS OF FACT

1.  While on active duty, the appellant did not exhibit any signs, symptoms, or manifestations of peripheral neuropathy of any of the extremities.  

2.  The appellant does not been diagnosed as having peripheral neuropathy of his upper and/or lower extremities.   


CONCLUSION OF LAW

Peripheral neuropathy of the extremities was not incurred in or secondary to or aggravated by service or a service-connected disorder.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2015). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA) -
Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R § 3.159 (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Additionally, in Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims, hereinafter the Court, held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, in a letter from November 2008, the RO advised the appellant of the evidence and information necessary to substantiate his service connection claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Communications also informed the appellant of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

The appellant was afforded VA examinations over the course of this appeal.  The results from the examination are of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The examination and subsequent report involved a review of the available medical records and the results of actual testing/examining of the appellant.  The Board therefore finds that the medical information is adequate for ratings purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Relevant service records and identified post-service records have also been obtained.

For the foregoing reasons, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the appellant in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  VA has satisfied its duty to inform and assist the appellant at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the appellant will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Background

The appellant is service-connected for type II diabetes mellitus.  He believes that he not only now suffers from peripheral neuropathy but that it was caused by a service-connected disorder - diabetes mellitus.  The record reveals that the appellant was not diagnosed as suffering from peripheral neuropathy of any extremity while he was on service or within one year of his leaving the service.  The same records do not show, indicate, or suggest that the appellant was experiencing any signs, symptoms, or manifestations of peripheral neuropathy either in service or within one year of his discharge from service.  

Approximately thirty-six years after he was released from active duty, the appellant submitted his claim for service connection for peripheral neuropathy.  In response to his application for benefits, the record reveals that the appellant underwent VA medical testing for the purpose of determining whether he was suffering from such a disorder.  The file shows that these examinations occurred on the following dates:  June 2010 and November 2010.  At each examination, the examiner found that the appellant was not suffering from peripheral neuropathy.  A review of the appellant's VA medical treatment records are also negative for findings indicative of a peripheral neuropathy disorder as are the records obtained from the Social Security Administration (SSA).

III.  Laws and Regulations

Service connection will be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014). In order to establish service connection for the claimed disorder, there must be evidence of:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Where a chronic disease listed in 38 U.S.C.A. § 1101, is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2015).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2015).  Establishing continuity of symptomatology under § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to establish chronicity of disease or injury in service and, in turn, link current disability to service.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr, 21 Vet. App. at 307.  These provisions only apply to listed chronic diseases.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

A chronic disease identified to a compensable degree within one year of service is presumed to be service connected.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  For disabilities that are not listed as chronic under 38 C.F.R. § 3.303(a) (2015), the only avenue for direct service connection is by showing inservice incurrence or aggravation under 38 C.F.R. § 3.303(a) (2015), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).

Service connection is also permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b) (2015).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  But when there is aggravation, the veteran is only compensated for the degree of disability (and only that degree) over and above the degree of disability existing prior to the aggravation.  Id.; see also 71 Fed. Reg. 52744-52747 (Sept. 7, 2006).  

In addition, a service member who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam Era is presumed to have been exposed to herbicides during that service.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.307 (2015).  If a veteran was exposed to an herbicide agent during active military, naval, or air service, presumptive service connection for numerous diseases will be established even though there is no record of such disease during service, provided that the disease is manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e) (2015).  If a veteran was exposed to Agent Orange during active military, naval, or air service, certain specified diseases shall be service connected, if the requirements of 38 C.F.R. § 3.307(a) (2015) are met, even if there is no record of such disease during service. 38 C.F.R. § 3.309(e) (2015).  The list of diseases includes early onset peripheral neuropathy.  See 38 C.F.R. § 3.309(e) (2015). 

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

IV.  Discussion

Since applying for benefits, VA has obtained all of the appellant's known medical records.  The Board notes that the VA has gone to the appellant and requested that he provide the VA with the names and addresses of all of the medical care providers, governmental and private, from which he has received treatment since leaving service.  Those records that the VA has been made aware thereof have been obtained and included in the claims folder for review.  Of particular note is that none of the records suggest, insinuate, or state that the appellant now suffers from peripheral neuropathy of any extremity.  Moreover, none of the medical examinations that have been accomplished have produced findings that would indicate or suggest that the appellant was suffering from peripheral neuropathy.  

Although the appellant intimated that additional information would be forthcoming concerning his purported disability, he has not provided any competent medical evidence to show that he currently has a nerve disorder of the upper or lower extremities.  More specifically, the evidence is devoid of a verifiable diagnosis of peripheral neuropathy at any time over the course of this appeal.  Without such a diagnosis, entitlement to service connection may not be established.  The Board finds therefore that there is insufficient evidence to place the evidence in equipoise as to whether the appellant suffers from the claimed disorder related to or caused by his military service or the result of a service-connected disorder or aggravated by service.  On the basis of these findings and following a full review of the record, the Board concludes that the record does not show that the appellant currently suffers from peripheral neuropathy related to his military service or a service-connected disorder, and service connection is not warranted.

With respect to the appellant's vague written statements and assertions about his claim, the only opinion addressing whether he now suffers from a peripheral neuropathy disability of the extremities are his limited and cursory statements that have been endorsed by the appellant's representative.  However, the Board finds that the generalized statements provided by the appellant are too general in nature to provide the necessary evidence to show that the appellant now has any of the purported conditions of the extremities that resulted from his military service and any incident that may have occurred therein or a service-connected disorder.  See Sacks v. West, 11 Vet. App. 314, 316-17 (1998).  The Federal Circuit has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court indicated that varicose veins was a condition involving "veins that are unnaturally distended or abnormally swollen and tortuous."  Such symptomatology, the Court concluded, was observable and identifiable by lay people.  Because varicose veins "may be diagnosed by their unique and readily identifiable features, the presence of varicose veins was not a determination 'medical in nature' and was capable of lay observation."  Thus, the appellant's lay testimony regarding varicose vein symptomatology in service represented competent evidence.

Also, in Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient is an issue of fact.

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994), supra (distinguishing between competency ("legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Barr.

The Board does not doubt the credibility of the appellant in reporting that he now suffers from a chronic (vice acute) nerve-type disability affecting all four of his extremities.  However, the matter at hand involves complex medical assessments that require medical expertise.  See Jandreau.  There is nothing in the appellant's service or post-service record that suggests that the appellant received training that would render him qualified to diagnose or provide opinion on nerve disorders.  The Board finds that the appellant lacks the education, training, and experience to offer competent testimony or opinion on complex matters involving specialized medical field, such as neurology.

Given the appellant's lack of qualifications, his lay assertions are not competent or sufficient to establish an actual disability in this case.  Again, although the appellant is competent in certain situations to provide a diagnosis of a simple condition, he is not shown to be competent to provide evidence as to more complex medical questions, such as whether he has an actual disability that might be classified as a nerve disorder affecting the extremities, and whether this condition is related to service, an incident in service, or a service-connected disorder.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  He is capable of claiming that he has occasional numbness in his arms or legs, or that he has pain in his right or left lower leg or an arm for that matter; however, as a layperson, he is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  To the extent the Veteran has relayed his observations of tingling and numbness in his extremities, the Board finds the medical opinions more probative as to diagnosis of a current neurological disorder.  

The evidence weighs against the presence of the most fundamental and essential element of this claim - that is, the establishment of current disability.  The Veteran has not shown, nor has the medical evidence suggested, that he now suffers from neuropathy affecting any of his appendages.  See Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in disability).  The evidence in this case is not so evenly balanced as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  The preponderance of the objective and probative medical and other evidence of record is against the appellant's claim for service connection, and his claim must be denied. 


ORDER

Entitlement to service connection for peripheral neuropathy of the upper and lower extremities is denied.


REMAND

The appellant has also requested that service connection be granted for hypertension.  He has intimated that this condition has been caused by or the result of a service-connected disorder.  The RO has obtained an opinion that suggests that the appellant's hypertension is not related to his service-connected type II diabetes mellitus.  However, an alternative theory of the case is that the hypertension is secondary to or aggravated by his service-connected posttraumatic stress disorder (PTSD) or his service-connected ischemic heart disease.  The Veteran also suggests that his hypertension may be due to exposure to herbicides.  The RO has not addressed these other theories and there is no indication from the record that a medical doctor has provided an opinion concerning this alternate theory.  

The VA's duty to assist the appellant in the development of his claim includes the obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The record reflects that a VA examiner has not commented on whether the appellant's current hypertension may be secondary to or aggravated by a service-connected disorder.  A thorough and contemporaneous medical examination/review that takes into account the records of prior medical treatment (the complete claims folder) so that the disability evaluations will be a fully informed one should be accomplished.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding the Board is prohibited from relying on its own unsubstantiated medical judgment in the resolution of claims).  Based upon the evidentiary record in the instant case, or the lack thereof, and in light of the applicable provisions of the VCAA, Miller v. West, 11 Vet. App. 345 (1998), Gabrielson v. Brown, 7 Vet. App. 36 (1994), and, most specifically, Barr v. Nicholson, 21 Vet. App. 303 (2007), it is the Board's opinion that such medical reviews should be afforded the appellant before the Board issues a determination on the merits of his claim.

The action identified herein is consistent with the duties imposed by the VCAA.  However, identification of specific action requested on remand does not relieve the agency of original jurisdiction of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the agency of original jurisdiction should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  Accordingly, the case is REMANDED for the following actions:

1.  The agency of original jurisdiction shall arrange for the Veteran to be examined by a medical doctor.  The purpose of the examination is to gain insight into the cause or etiology of the appellant's hypertension, and whether there is any link between the hypertension and the following service-connected disorders:  type II diabetes mellitus, PTSD, or ischemic heart disease. The claims folder and a copy of this remand are to be made available to the reviewer prior to the review.  The doctor should be requested to review the claims folder and state that this has been accomplished in the medical report. 

The medical examiner is asked to express an opinion as to whether the Veteran's hypertension is at least as likely as not (a probability of 50 percent or greater):
(a) related to his military service, to include his exposure to herbicides in Vietnam;
(b) caused by any of the service-connected disabilities listed above; or,
(c) aggravated by (permanently worsened) any of the service-connected disabilities listed above. 

The doctor must provide complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the provided conclusions. 

The medical examiner should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  That is, if the doctor is unable to provide the requested opinion without resorting to speculation, the doctor/reviewer must provide an explanation for the basis of that determination.  For example, does the doctor lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified doctor should provide an opinion and/or the additional testing should be accomplished.  If the doctor cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific service-connected disability can possibly cause the claimed condition, or the actual cause of the disability cannot be selected from multiple potential causes, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

2.  Following completion of the foregoing, the agency of original jurisdiction must review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the requested doctor's opinion.  If the report does not include fully detailed responses to the questions/comments asked therefor, the reports must be returned for corrective action.  

3.  Thereafter, the agency of original jurisdiction should readjudicate the claim.  If the benefits sought on appeal remain denied, the appellant and the appellant's accredited representative should be provided a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order. 

The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


